Citation Nr: 0905457	
Decision Date: 02/13/09    Archive Date: 02/19/09

DOCKET NO.  04-08 307	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel


INTRODUCTION

The veteran served on active duty from March 1970 to December 
1971 and from August 6, 1984 to March 31, 1987.  He was 
discharged from his second period of service under other than 
honorable conditions.

This matter initially came to the Board of Veterans' Appeals 
(Board) on appeal from July 2002 and September 2003 ratings 
decisions, and a February 2003 administrative decision, of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Oakland, California.  

In October 2005, the veteran testified during a hearing at 
the RO before the undersigned.  

In a March 2006 decision, the Board found that the veteran's 
discharge from his August 6, 1984 to March 31, 1987 term of 
service was under dishonorable conditions and was considered 
a bar to certain VA benefits, and denied his claim for 
service connection for a bilateral foot disorder.  At that 
time, the Board remanded the veteran's claim for service 
connection for PTSD to the RO via the Appeals Management 
Center (AMC) in Washington, D.C., for further development.

As noted in the Introduction to the Board's March 2006 
decision and remand, the veteran was advised in February 2003 
that, while he was not eligible for VA compensation benefits 
based on disability resulting from injury or disease incurred 
during his second period of active service, he may be 
eligible for VA treatment of such a disability under Chapter 
17, Title 38 of the United States Code.  The record shows 
that he is currently pursuing service connection for PTSD 
only for the purpose of receiving VA compensation benefits.  
If he desires to pursue service connection for either 
disorder for the purpose of receiving VA treatment, he should 
so notify an appropriate VA Medical Center.  

In a March 2006 signed statement, the veteran raised a claim 
for entitlement to a waiver of overpayment in the amount of 
$13,382.00.  As it is unclear if this claim has yet been 
considered by the RO, it is referred to the RO for 
appropriate development and adjudication.

In a May 2007 signed statement, the veteran alleged that he 
suffered from depression incurred during his second period of 
active duty.  Although this appears to be a separate claim 
for service connection, given the Board's March 2006 
determination that the veteran's second term of service was 
under dishonorable conditions and was considered a bar to 
certain VA benefits, there is no need for the Board to refer 
this matter to the RO for adjudication. 

The appeal is REMANDED to the RO via the AMC.  VA will notify 
the appellant if further action is required.


REMAND

As noted above, in March 2006, the Board remanded the 
veteran's claim for service connection for PTSD to the RO for 
further development.  Unfortunately, the requested 
development was not completed prior to the case being 
returned to the Board.  A remand confers, as a matter of law, 
the right to compliance with the remand orders.  See Stegall 
v. West, 11 Vet. App. 268 (1998). Accordingly, remand is 
mandatory.  Id. 

The veteran contends that he has PTSD resulting from his 
service experiences. As discussed noted above, the Board 
determined that he was discharged from his second period of 
service under conditions which preclude service connection 
for VA compensation purposes for any disorder related to 
events occurring during that period of service.

The veteran's May 2007 claim that depression was incurred 
during his second period of active duty is not a bar to his 
claim for service connection for PTSD alleged to have 
incurred during his initial period of active duty.

The record shows that the veteran was diagnosed by VA 
physicians with PTSD, although the basis for the diagnoses is 
unclear. He reported nonspecific stressors occurring during 
his first period of service, but indicated that certain 
experiences during his second period of service were more 
distressing.

In December 2003, the RO contacted the U.S. Army and Joint 
Services Records Research Center (JSRRC) to verify the 
veteran's alleged stressors that, at that point, included 
experiencing large swells while at sea, and involvement in a 
war game exercise where his skipper threatened to actually 
attack Russian vessels.  The JSRRC did not respond to the 
RO's request for verification.

During his October 2005 hearing, the veteran testified as to 
a stressor not previously mentioned to VA.  He explained that 
he witnessed the shooting of a person on [redacted] in 
Honolulu, Hawaii.  However, he did not provide a date for 
this incident, testified that he did not know the victim, and 
explained that he never informed the police as to what he 
observed.  He testified, however, that he did tell a shipmate 
named [redacted] of the incident.

Given the JSRRC's failure to respond to the RO's December 
2003 request for verification of the veteran's claimed 
stressors, as well as the new stressor described at the 
October 2005 hearing, in the March 2006 remand, the Board 
held that further efforts to verify the stressors the veteran 
believes resulted in PTSD were required.  The Board directed 
the RO to contact the veteran and advise him that a statement 
from Mr. [redacted] concerning what the veteran told him 
during the first period of service would be helpful, and that 
the veteran was responsible for obtaining and submitting such 
a statement from Mr. [redacted].  The RO's February 2008 letter 
addressed the specific matter of the veteran obtaining a 
written statement from Mr. [redacted].  The Board also directed 
the RO to contact the JSRRC again regarding verification of 
the veteran's alleged stressful events during his first 
period of service.  However, there is no indication that the 
RO complied with this directive.  

Thus, the Board finds that a remand of this case is necessary 
in order to fully comply with the prior remand.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC must prepare a summary of 
the veteran's alleged service stressors 
for his first period of service.  This 
summary and a copy of the veteran's DD 
Form 214 and other service personnel 
records should be sent to the U.S. Army 
and Joint Services Records Research 
Center.

The JSRRC should be asked to provide any 
additional information that might 
corroborate the veteran's alleged 
stressors, particularly with respect to 
his contention that he witnessed the 
death of an individual on [redacted] in 
Honolulu, Hawaii; that he experienced 
swells of 30 to 40 feet; and that his 
ship's commanding officer threatened to 
attack Russian vessels during war game 
exercises.  If the stressor cannot be 
verified the JSRRC should so state in 
writing.

2.  Upon completion of the above 
development, the RO/AMC must determine 
whether verifying evidence of an 
inservice stressor during the appellant's 
first period of service has been 
received.

3.  If, and only if, a verified stressor 
is documented for the appellant's first 
term of service, then the RO/AMC should 
arrange for a VA psychiatric examination 
of the appellant to determine the 
etiology of any diagnosed PTSD.  All 
indicated studies, tests and evaluations 
deemed necessary should be performed.  
The examiner should report a multi-axial 
diagnosis, identifying all current 
psychiatric disorders.  A diagnosis of 
PTSD under the American Psychiatric 
Association's Diagnostic and Statistical 
Manual of Mental Disorders, Fourth 
Edition should be made or definitively 
ruled out.  If PTSD is diagnosed, the 
examiner should identify the specific 
independently verifiable stressor(s) 
supporting the diagnosis.  If PTSD is not 
diagnosed, the examiner should explain 
why the diagnosis was not made.  The 
rationale for all opinions expressed 
should be explained.  The claims files, 
including a copy of this REMAND, must be 
made available to the psychiatrist for 
proper review of the medical history.

4.  The veteran should be advised in 
writing that it is his responsibility to 
report for any VA examination, to 
cooperate with the development of his 
claim, and that the consequences for 
failure to report for a VA examination 
without good cause include denial of the 
claim.  38 C.F.R. §§ 3.158, 3.655 (2008).  
In the event that the veteran does not 
report for any ordered examination, 
documentation must be obtained that shows 
that notice scheduling the examination 
was sent to his last known address prior 
to the date of the examination.  It 
should also be indicated whether any 
notice that was sent was returned as 
undeliverable.

5.  Following completion of the 
foregoing, the RO/AMC must review the 
claims folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  
Thereafter, the RO/AMC should prepare a 
new rating decision and readjudicate the 
issue on appeal.

6.  If the benefit sought on appeal is 
not granted in full the RO/AMC must issue 
a supplemental statement of the case, and 
provide the appellant and his 
representative an opportunity to respond.  
The RO/AMC is advised that it is to make 
a determination based on the law and 
regulations in effect at the time of its 
decision, to include any further changes 
in VCAA and any other applicable legal 
precedent.

After the veteran and his representative have been given an 
opportunity to respond to the supplemental statement of the 
case and the period for submission of additional information 
or evidence set forth in 38 U.S.C.A. § 5103(b) (West 2002 & 
Supp. 2008) has expired, if applicable, the case should be 
returned to the Board for further appellate consideration, if 
otherwise in order.  

By this remand, the Board intimates no opinion as to any 
final outcome warranted. No action is required of the veteran 
until he is notified by the RO.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).


_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




